Citation Nr: 1003834	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-10 042	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), claimed as depression.

2.  Entitlement to service connection for a scar of the left 
arm.

3.  Entitlement to service connection for sleep apnea.
 
4.  Entitlement to an initial disability rating in excess of 
10 percent for back disability.
 
5.  Entitlement to an initial, compensable disability rating 
for hemorrhoids.

6.  Entitlement to an initial, compensable disability rating 
for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for left eye 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

In April 2009, the Board dismissed the Veteran's claims, due 
to the Veteran's death.  The Veteran's widow appealed the 
April 2009 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2009, the 
appellee filed a Motion for Remand, on the basis that the 
April 2009 Board dismissal did not apprise the Veteran's 
spouse of 38 U.S.C.A. § 5121A, which permits an eligible 
person to file a request to be substituted as the appellant 
for purposes of processing the claim to completion.  In 
September 2009, the Court granted the appellee's Motion for 
Remand, vacating the Board's decision, and remanding the 
claim to the Board for further proceedings consistent with 
the motion.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1973 to November 1993.

2.  On March 27, 2009, the RO informed the Board that the 
Veteran died in February 2009.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA RO from 
which the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


